 

Exhibit 10.3

 

Execution Version

 

AMENDED AND RESTATED LEASING AGREEMENT

 

THIS AMENDED AND RESTATED LEASING AGREEMENT (this “Leasing Agreement”) is made
as of September 6, 2016 by and between AMERICAN FINANCE TRUST, INC., a Maryland
corporation (the “Company”) and AMERICAN FINANCE PROPERTIES, LLC, a Delaware
limited liability company (the “Leasing Agent”). Capitalized terms used herein
but not defined shall have the meanings ascribed to them in the Amended and
Restated Property Management Agreement, dated the date hereof, by and between
the Leasing Agent and the Company (the “Property Management Agreement”).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among the Company, Genie
Acquisition, LLC (“Merger Sub”), American Realty Capital Operating Partnership
V, L.P., American Realty Capital – Retail Centers of America, Inc. (“RCA”) and
American Realty Capital Retail Operating Partnership, L.P. (“RCA OP”), (i) RCA
was merged with and into Merger Sub, with Merger Sub being the surviving entity
in the merger and (ii) RCA OP was merged with and into American Finance
Operating Partnership, L.P. (the “Company OP”), with the Company OP being the
surviving entity in the merger;

 

WHEREAS, the RCA and American Realty Capital Retail Advisor, LLC (the “Former
Leasing Agent”) entered into that certain Leasing Agreement, dated as of March
17, 2011 (the “Original Leasing Agreement”); and

 

WHEREAS, in accordance with Section 9.3 of the Original Leasing Agreement and in
connection with the Merger Agreement, the Former Leasing Agent assigned the
Original Leasing Agreement to the Leasing Agent with the effectiveness of such
assignment conditioned on, subject to, and only at, the Effective Time (as
defined in the Merger Agreement, and such date being the “Effective Date”), and
in the event that Closing (as defined in the Merger Agreement) does not occur or
the Merger Agreement is terminated in accordance with its terms, then the
assignment of the Original Leasing Agreement shall not take effect and shall be
void ab initio;

 

WHEREAS, in accordance with Section 9.2 of the Original Leasing Agreement and in
connection with the Merger Agreement, the Company and the Leasing Agent desire
to amend and restate the Original Leasing Agreement as set forth in this Leasing
Agreement with the effectiveness of such amendment and restatement conditioned
on, subject to, and only at, the Effective Time, and in the event that Closing
(as defined in the Merger Agreement) does not occur or the Merger Agreement is
terminated in accordance with its terms, then this Leasing Agreement shall not
take effect and the Original Leasing Agreement shall continue in full force and
effect.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do agree as follows:

 

1.Engagement.

 

1.1Engagement. The Company hereby engages and retains the Leasing Agent to act
as the sole and exclusive real estate broker in connection with the leasing of
the Owners’ Properties on the terms of this Leasing Agreement, and the Leasing
Agent accepts such engagement and agrees to perform such service on such terms;
it being understood, that, the Leasing Agent may engage a third party (together
with any Affiliate of such third party or other third party retained in
accordance with a leasing agreement between the Leasing Agent and such third
party, each a “Sub-Agent”) as the Leasing Agent deems necessary or desirable
without the consent of the Company, and may delegate all or a portion of the
services to be provided hereunder to such Sub-Agent. Any fees payable to a
Sub-Agent (i) shall be the responsibility of the Leasing Agent out of payments
received from the Company and (ii) may, at the instruction of the Leasing Agent,
be deducted from the Operating Account or the fees payable hereunder and paid by
the Owner to such Sub-Agent, or be paid directly by the Leasing Agent to such
Sub-Agent, in the Leasing Agent’s sole discretion or as required pursuant to a
leasing agreement between the Leasing Agent and a Sub-Agent. The Company agrees
to fully cooperate with the Leasing Agent, each Sub-Agent and their agents and
Cooperating Brokers (as defined below) with respect to the Leasing Agent’s
efforts in leasing the Properties and to refer to the Leasing Agent all
inquiries of anyone interested in any Property and to conduct all negotiations
through the Leasing Agent. The Company further agrees to furnish the Leasing
Agent such information concerning the Properties as the Leasing Agent may
reasonably request from time to time as a result of inquiries by prospective
tenants.

 

 

 

  

1.2Leasing. This Leasing Agreement relates to leasing only.

 

2.Term. The initial term of this Leasing Agreement shall commence on the
Effective Date, shall continue in full force and effect through October 1, 2018,
and shall be automatically renewed for an unlimited number of successive one (1)
year periods thereafter, subject to earlier termination as hereinafter provided.
The term of this Leasing Agreement may be extended for such additional periods
of time as the parties agree to in writing.

 

3.Leasing.

 

3.1Leasing Fees. The Company will pay to the Leasing Agent a leasing fee (the
“Leasing Fee”) in an amount equal to the leasing fees charged by unaffiliated
persons rendering comparable services in the same geographic location of the
applicable Property for the Leasing Agent’s or a Sub-Agent’s, as applicable,
services in leasing the Properties to third parties, which shall include taking
into account the participation of Cooperating Brokers (as defined below), if
applicable, and be determined based on evidence of comparable fees provided by
the Leasing Agent and shall include taking into account the participation of
Cooperating Brokers (as defined below), if applicable, and be subject to consent
of the Owner, such consent not to be unreasonably withheld. Commissions shall be
fully earned as of the date the lease is executed and shall be paid by the
Company, or in the sole discretion of the Leasing Agent, by the Owner, on such
date or, if customary for such geographic area then as follows: one half (1/2)
of the commission shall be due upon execution of the lease by the Owner and
tenant and one half (1/2) of the commission shall be due upon the earlier of
(i) tenant’s opening for business at the premises, or (ii) the rent commencement
date under the lease.

 

3.2During Term. The Company shall pay the Leasing Agent the Leasing Fee, if,
during the term of this Leasing Agreement, a third party tenant is procured by
the Leasing Agent or a Sub-Agent, and if such tenant and the Owner enter into a
written lease covering all or part of the Property and if such lease is fully
executed by the Owner and such tenant.

 

3.3After Expiration of Term. The Company shall pay the Leasing Agent the Leasing
Fee if, within one hundred eighty (180) days after the expiration of the term or
earlier termination of this Leasing Agreement, the Owner enters into a written
lease covering all or part of the Property with any person or entity (including
any to-be-established entity and/or single purpose entity affiliated with said
person or entity) to whom the Leasing Agent or a Sub-Agent has submitted the
Property prior to the expiration of the term of this Leasing Agreement or
earlier termination of this Leasing Agreement in an effort to lease the Property
(the “Prospective Tenants”) and such lease is fully executed by the Owner and
the Prospective Tenant, provided the name of the Prospective Tenant is contained
on the list described below. The Leasing Agent or a Sub-Agent shall, as a
condition precedent to its rights and the Company’s obligations under this
Section 3.3, submit a written list of the Prospective Tenants containing full
and complete names, addresses, telephone numbers and primary contact persons to
the Company no later than ten (10) days following the expiration of the term of
this Leasing Agreement or earlier termination of this Leasing Agreement. If the
Owner enters into another listing or leasing agreement with another real estate
broker with respect to the Property, the Owner shall exclude the Prospective
Tenants under this Section 3.3 from any such other agreement for the period
required herein.

 

3.4Terms of Lease. The Owner reserves the right to determine all terms,
conditions and provisions of any lease and to reject any lease in its
discretion.

 

 2 

 

 

3.5Sale by Owner. Whenever the Owner shall sell or convey its interest in a
Property or any part thereof, the obligation to pay any Leasing Fees under this
Leasing Agreement from and after the date of such sale shall cease as of the
date of such sale, provided that the Company shall not be absolved from
liability for Leasing Fees earned, payable or due hereunder as of such date.

 

3.6No Additional Payments. The compensation to the Leasing Agent provided herein
includes all costs, taxes, fees and charges, and no additional payments shall be
made to the Leasing Agent hereunder in connection with any lease.

 

3.7Payment of Leasing Fees. The Leasing Fees shall be paid to the Leasing Agent
in accordance with this Section 3. In accordance with and pursuant to
Section 4.6, the Leasing Agent or a Sub-Agent shall prepare and submit an
invoice to the Company which shall include a computation of the Leasing Fees
payable to the Leasing Agent. The Company shall have the right to review such
invoice and obtain any supporting documentation with respect thereto from the
Leasing Agent. To the extent that the Company believes the computation provided
by the Leasing Agent or a Sub-Agent is inconsistent with the computation
permitted hereunder, the Company and the Leasing Agent or a Sub-Agent which
provided the computation shall work together in good faith to reach a
computation of such fees which is reasonably agreeable to both parties. If the
Company and the Leasing Agent or a Sub-Agent, as the case may be, agree that any
of the Leasing Fees paid to the Leasing Agent for a prior period exceeded the
amount permitted hereunder, the Leasing Agent shall deduct the amount of such
excess from the fees it is to be paid in accordance herewith for the then
current period.

 

4.Duties and Authority of the Leasing Agent.

 

4.1Leasing Functions. The Leasing Agent shall coordinate the leasing of the
Properties and shall negotiate and use its commercially reasonable efforts to
secure executed leases from qualified tenants, and to execute same on behalf of
the Owner, if requested, for available space in the Properties, such lease to be
in form and on terms approved by the Owner. The Leasing Agent shall be
responsible for the hiring of all Sub-Agents, as determined by the Leasing Agent
to be necessary for the leasing of the Properties, and to otherwise oversee and
manage the leasing process on behalf of each Owner.

 

4.2Duties; Standard of Performance. The Leasing Agent shall devote its
commercially reasonable efforts to performing its duties hereunder to lease the
Properties in a diligent, careful and professional manner. The services of the
Leasing Agent are to be of a scope and quality not less than those generally
performed by first class, professional leasing or listing managers of properties
similar in type and quality to the Properties and located in the same market
area as the Properties. The Leasing Agent will at all times act in good faith
and in a commercially reasonable manner with respect to performing the leasing
services hereunder with respect to the Properties.

 

4.3Deposits. The Leasing Agent is authorized to conditionally accept a deposit
from any prospective tenant in connection with the presentation of a proposed
written offer to the Owner, but neither the Company nor any other Owner shall
thereby incur any liability or obligation to such proposed tenant, the Leasing
Agent, or any other third party by reason of the acceptance of such a deposit by
the Leasing Agent. The Leasing Agent will at all times act in good faith, in a
commercially reasonable manner and in a fiduciary capacity with respect to the
proper protection of and accounting for any deposit accepted by the Leasing
Agent; it being understood, that, the Leasing Agent’s fiduciary relationship
with each Owner Subsidiary is limited solely to the proper protection of and
accounting for such deposits and the Leasing Agent owes no other fiduciary
duties to the Owner or security holders of any Owner entity.

 

 3 

 

  

4.4Leasing Plans.

 

4.4.1Within sixty (60) days of a Property becoming subject to this Leasing
Agreement, the Leasing Agent shall prepare and submit, or cause to be prepared
and submitted, to the Company a marketing and leasing plan with respect to each
such Property (each a “Plan”) for the calendar year (or portion thereof)
immediately following such submission. Thereafter, on or before the date
specified each year by the Company (but not later than November 1st), the
Leasing Agent shall prepare and submit to the Company preliminary Plans for the
next calendar year followed by final Plans for the next calendar year,
incorporating any reasonable changes requested by the Company. In connection
with any acquisition of a Property by the Owner, the Leasing Agent will prepare
a Plan for such Property for the remainder of the calendar year. Each Plan will
be in the form approved by the Company prior to the date thereof.

 

4.4.2The Company will approve or disapprove a Plan within a reasonable time
after the receipt of the Plan, but not later than thirty (30) days after the
submission thereof to the Company. The Leasing Agent will make any reasonable
changes to each Plan that are requested by the Company. At such time as the
Company shall request, which in no event shall exceed three (3) requests per
calendar year, the Leasing Agent shall submit to the Company for its approval an
updated Plan incorporating such changes as shall be necessary to reflect changes
occurring subsequent to the prior Plan during such period. If the Company does
not disapprove of such revised Plan within 30 days after receipt thereof by the
Company, such Plan shall be deemed approved. If the Company shall disapprove of
any such Plan, the Leasing Agent shall submit a revised Plan within ten (10)
days of receipt of notice of disapproval, and the Company shall have ten (10)
days to provide notice to the Leasing Agent if it disapproves of any such
further revised Plan.

 

4.4.3The Leasing Agent shall provide supporting information reasonably requested
by the Company in connection with its review of any Plan submitted by the
Leasing Agent.

 

4.5Advertising. The Leasing Agent is authorized to advertise in accordance with
the Budget, at the Owner’s expense, the Property and to place “For Lease” and
similar signs on the Property, subject to the Company’s reasonable approval over
the type and location of such signs. The Company and the Leasing Agent agree to
cooperate so as to keep each other informed of the publication or distribution
of any publicity releases relating to the Property. The Leasing Agent shall not
otherwise publish, display or distribute any marketing flyers or advertisements
without the Owner’s prior written consent, not to be unreasonably withheld,
conditioned or delayed.

 

4.6Monthly Report. The Leasing Agent shall prepare and furnish to the Company,
as soon as possible after the end of each month during the term of this Leasing
Agreement and in no event later than the twentieth (20th) day of the month, a
monthly report, in reasonable detail, summarizing the Leasing Agent’s or a
Sub-Agent’s, as applicable, activities hereunder and the results obtained
therefrom for the previous month. The report shall be in a form reasonably
acceptable to the Company and shall include such information regarding
advertising, people contacted, property showings and related matters as the
Company reasonably requests.

 

4.7Limitation on Authority. Notwithstanding any provision to the contrary
contained herein, the Leasing Agent expressly acknowledges, confirms and agrees
that it is acting as an independent contractor and not as the Company’s or any
other Owner’s agent. Except as expressly set forth herein, the Leasing Agent has
no authority to incur liabilities on behalf of the Company or any other Owner or
to enter into, execute, make or acknowledge any contract, covenant, agreement,
lease or representation pertaining to the Property without the express prior
written approval of the Company. Any action taken by the Leasing Agent which is
not expressly permitted by this Leasing Agreement shall not bind the Company or
any other Owner. The Leasing Agent agrees that it shall, and shall cause each
Sub-Agent it retains pursuant to Section 1.1, in all oral and written
communications with prospective tenants, to advise such prospective tenants that
any and all lease proposals are proposals only and are contingent upon the
negotiation and final execution by the Owner and by the prospective tenant of a
mutually acceptable and definitive lease embodying the full terms of their
agreement. The Leasing Agent further acknowledges and agrees that all oral and
written lease offers received by the Leasing Agent or a Sub-Agent, as
applicable, shall be delivered to the Company and shall not be binding or
obligatory on the Owner until the Owner accepts such offer and evidences such
acceptance by the execution of a written contract relating thereto.

 

 4 

 

  

4.8Representations. The Leasing Agent shall make no representations or
warranties of any kind, express or implied, concerning the Property or any other
matter without the prior written consent of the Company, not to be unreasonably
withheld, conditioned or delayed. The Company, on behalf of each Owner,
represents and warrants to the Leasing Agent that such Owner (i) is the sole fee
simple title owner to the Property and (ii) has the right to enter into lease
agreements and occupancy agreements with respect to the Property. The Company
represents and warrants that it is authorized and has the capacity to execute
and deliver this Leasing Agreement. The Company, on behalf of each Owner, hereby
authorizes the Leasing Agent to furnish full disclosure to a prospective tenant
of all information with respect to the Property furnished by the Company to the
Leasing Agent.

 

4.9Professional Consultants. In regard to the marketing and leasing of the
Property, the Leasing Agent will utilize the services of such attorneys,
accountants and financial and other professionals as the Company may from time
to time designate at the Owner’s sole cost and expense.

 

5.Representations and Warranties of the Company. To induce the Leasing Agent to
enter into this Leasing Agreement, the Company, on its own behalf and on behalf
of each Owner, makes the following representations and warranties, which shall
survive the execution and termination of this Leasing Agreement:

 

5.1Organization. The Company is duly organized, validly existing and in good
standing under the laws of the state of Maryland. The Company has all power and
authority required to execute, deliver and perform this Leasing Agreement, both
on its own behalf and on behalf of each Owner.

 

5.2Authorization. The execution, delivery and performance of this Leasing
Agreement has been duly authorized by all necessary action on the part of the
Company.

 

5.3Validity. This Leasing Agreement constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with its
terms except as limited by bankruptcy, insolvency, receivership and similar laws
of general application.

 

6.Representations and Warranties of the Leasing Agent. To induce the Company to
enter into this Leasing Agreement, the Leasing Agent makes the following
representations and warranties, which shall survive the execution and
termination of this Leasing Agreement:

 

6.1Organization. The Leasing Agent is duly organized, validly existing and in
good standing under the laws of the state of Delaware. The Leasing Agent has all
power and authority required to execute, deliver and perform this Leasing
Agreement.

 

6.2Authorization. The execution, delivery and performance of this Leasing
Agreement has been duly authorized by all necessary action on the part of the
Leasing Agent.

 

6.3Validity. This Leasing Agreement constitutes a legal, valid and binding
agreement of the Leasing Agent enforceable against the Leasing Agent in
accordance with its terms except as limited by bankruptcy, insolvency,
receivership and similar laws of general application.

 

6.4Licenses. During the entire term of this Leasing Agreement, the Leasing Agent
shall cause all persons performing licensable activities to have and to maintain
in full force and effect all licenses, including, without limitation, any real
estate broker’s license, which the real estate licensing law requires and all
permits necessary to perform its obligations under this Leasing Agreement and
shall pay all taxes, fees or charges imposed on the business engaged in by the
Leasing Agent hereunder.

 5 

 

  

6.5Independent Contractor. The Leasing Agent’s status under this Leasing
Agreement is that of an independent contractor and not as an agent or employee
of the Company or any other Owner.

 

7.Indemnity. The Owner shall indemnify, hold harmless and defend the Leasing
Agent, any Sub-Agent and their respective Affiliates and officers, directors,
employees, agents and representatives from all losses, damages, costs, claims
and liabilities (including, without limitation, court costs and reasonable
attorneys’ fees relating thereto) arising out of or related to (a) any
materially incorrect information supplied by the Owner concerning the Property;
or (b) any act or omission by the Owner or any of its agents or representatives
(other than the Leasing Agent or a Sub-Agent) constituting negligence, willful
misconduct or a material breach or default under this Leasing Agreement by the
Company. The Leasing Agent shall indemnify, hold harmless and defend the Company
and any other Owners from all losses, damages, costs, claims and liabilities
(including, without limitation, court costs and reasonable attorney’s fees
relating thereto) arising out of or related to (a) any misrepresentation or
failure to disclose material information regarding the Property to a prospective
tenant by the Leasing Agent, a Sub-Agent or any agent or representative of the
Leasing Agent provided the Company or any other Owner has provided the Leasing
Agent with adequate information and authority to make full and accurate
representations and disclosures regarding the Property; (b) any material fact
known by the Leasing Agent or a Sub-Agent relating to any tenant or proposed
transaction which the Leasing Agent fails to disclose to the Company; (c) any
act or omission by the Leasing Agent, a Sub-Agent or any of their agents or
representatives constituting negligence, willful misconduct or a material breach
or default under this Leasing Agreement by the Leasing Agent; or (d) any acts of
the Leasing Agent, a Sub-Agent or their agents or representatives taken outside
of the scope of this Leasing Agreement. The indemnities herein contained shall
not apply to any claim with respect to which and to the extent the indemnified
party is covered by insurance; provided, that the foregoing exclusion does not
invalidate the indemnified party’s insurance coverage. Each party will procure a
waiver of subrogation with respect to claims against the other party under
policies in which the other party is not a named insured, and shall promptly
notify the other party in the event that any such waiver is unobtainable or is
obtainable only upon payment of an additional premium. If such waiver is
obtainable only upon payment of an additional premium, the other party shall
have the right at its option to pay such additional premium.

 

8.Termination.

 

8.1Termination Upon Notice. Either the Company or the Leasing Agent may
terminate this Leasing Agreement upon written notice delivered to the other
party at least sixty (60) days prior to the end of any term. The effective date
of any such termination shall be the last day of the term in which such notice
is given.

 

8.2Termination for Cause.

 

8.2.1The Company may terminate this Leasing Agreement at any time, effective
immediately upon written notice to the Leasing Agent, if (i) the Leasing Agent
has materially breached this Leasing Agreement; provided, that (a) the Leasing
Agent does not cure any such material breach within thirty (30) days of
receiving notice of such material breach from the Company, or (b) if such
material breach is not of a nature that can be remedied within such period, the
Leasing Agent does not diligently take all reasonable steps to cure such breach
or does not cure such breach within sixty (60) days; (ii) there is fraud,
criminal conduct, or willful misconduct by the Leasing Agent; (iii) a court of
competent jurisdiction enters a decree or order for relief in respect of the
Leasing Agent in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Leasing Agent or for any substantial part of any of its
property or orders the winding up or liquidation of the Leasing Agent’s affairs;
or (iv) the Leasing Agent commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to the entry of an order for relief in an involuntary case under any
such law, or consents to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Leasing Agent or for any substantial part of any of its property, or makes
any general assignment for the benefit of creditors, or fails generally to pay
its debts as they become due. The Leasing Agent agrees that if any of the events
specified in subsections (iii) or (iv) above occur, it shall give written notice
thereof to the Company within seven (7) days after the occurrence of such event.

 

 6 

 

  

8.2.2The Leasing Agent may terminate this Leasing Agreement at any time,
effective immediately upon written notice to the Company, if (i) the Company has
materially breached this Leasing Agreement; provided, that (a) the Company does
not cure any such material breach within thirty (30) days of receiving notice of
such material breach from the Leasing Agent, or (b) if such material breach is
not of a nature that can be remedied within such period, the Company does not
diligently take all reasonable steps to cure such breach or does not cure such
breach within sixty (60) days; (ii) there is fraud, criminal conduct, or willful
misconduct by the Company; (iii) a court of competent jurisdiction enters a
decree or order for relief in respect of the Company in any involuntary case
under the applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoints a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Company or for any
substantial part of any of its property or orders the winding up or liquidation
of the Company’s affairs; or (iv) the Company commences a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consents to the entry of an order for relief in an involuntary case
under any such law, or consents to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company or for any substantial part of any of its property, or
makes any general assignment for the benefit of creditors, or fails generally to
pay its debts as they become due. The Company agrees that if any of the events
specified in subsections (iii) or (iv) above occur, it shall give written notice
thereof to the Leasing Agent within seven (7) days after the occurrence of such
event.

 

8.2.3For the avoidance of doubt, a material breach of the Property Management
Agreement which continues beyond the expiration of any applicable grace, notice
or cure period, shall be a material breach of this Leasing Agreement.

 

8.3Effect of Termination. The termination of this Leasing Agreement for any
reason shall not affect any right, obligation or liability which has accrued
under this Leasing Agreement on or before the effective date of such
termination. Each agreement between the Leasing Agent and a Sub-Agent with
respect to any of the Leasing Agent’s duties under this Leasing Agreement shall
terminate immediately upon the termination of this Leasing Agreement. Upon
termination of this Leasing Agreement for any reason, the Leasing Agent will
cooperate with the Company in an effort to achieve an efficient transition of
the leasing of the Properties without detriment to the rights of the Company or
any other Owner or to the continued leasing of the Properties.

 

9.Miscellaneous.

 

9.1Discrimination. The Owners, the Leasing Agent, a Sub-Agent or a third party
shall not refuse to display or lease the Property to any person because of race,
color, religion, national origin, sex, marital status or physical disability.

 

9.2Entire Agreement. This Leasing Agreement constitutes the entire agreement
between the Company and the Leasing Agent with respect to the matters set forth
herein and supersedes all prior discussions, negotiations and agreements,
whether oral or written. No amendment of this Leasing Agreement shall be valid
or binding unless made in writing and signed by both the Company and the Leasing
Agent.

 

9.3Successors: Assignment. This Leasing Agreement shall be binding upon the
Company, each Owner and the Leasing Agent and their respective successors and
assigns and shall inure to the benefit of the Company, its successors and
assigns. Except as provided in Section 1.1, the Leasing Agent may not assign or
transfer any of its rights or obligations under this Leasing Agreement to a
third party without the prior written consent of the Owner and the approval of a
majority of independent directors of the Company and any such assignment without
the prior written consent of the Owner and the approval of a majority of
independent directors shall be void and of no effect.

 7 

 

  

9.4Governing Law. This Leasing Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

 

9.5Headings. The paragraph headings in this Leasing Agreement are inserted for
convenience only and are not intended to be used in construing the substance of
any of the provisions of this Leasing Agreement.

 

9.6Notices. All notices, demands requests, approvals and other communications
required or permitted by this Leasing Agreement shall be in writing and shall be
deemed to have been given on the earlier of the date when presented personally
or otherwise delivered (whether by commercial delivery service, mail or
otherwise) or on the third (3rd) day after the date when deposited in a
regularly maintained mail receptacle of the United States Postal Service,
postage prepaid, registered or certified, return receipt requested, addressed to
Company or the Leasing Agent, as the case may be, at its respective address set
forth below, or at such other address as the Company or the Leasing Agent may
from time to time designate by written notice to the other party as herein
required.

  

  If mailed or personally delivered to the American Finance Trust, Inc.  
Company: 405 Park Avenue     New York, New York 10022     Telephone: (212)
415-6500     Facsimile: (212) 421-5799     Attention: Mr. William Kahane      
Mr. Jesse Galloway, Esq.           With a copy mailed to: Proskauer Rose LLP    
Eleven Times Square     New York, NY 10036     Attention: Mr. Peter M. Fass,
Esq.       Mr. Steven Fishman, Esq.           If mailed or personally American
Finance Properties, LLC   delivered to the Leasing Agent: 405 Park Avenue    
New York, New York 10022     Telephone: (212) 415-6500     Facsimile: (212)
421-5799     Attention: Mr. William Kahane       Mr. Jesse Galloway, Esq.      
    With a copy mailed to: Paul, Weiss, Rifkind, Wharton & Garrison LLP     1285
Avenue of the Americas     New York, NY 10019     Attention: Mr. Jeffrey D.
Marell, Esq.         With a copy mailed to: Lincoln Retail REIT Services, LLC  
  2000 McKinney Avenue, Suite 1000     Dallas, Texas 75201     Attention: Mr.
Robert Dozier       Mr. Gregory Courtwright

 

 8 

 

  

9.7Construction. If any of the provisions of this Leasing Agreement shall for
any reason be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof and
this Leasing Agreement shall be construed as if such invalid, illegal, or
unenforceable provision had never been contained herein.

 

9.8Number Gender. Whenever used herein, the singular number shall include the
plural, and the plural shall include the singular, and the use of any gender
shall be applicable to all genders.

 

9.9Other Brokers. The Company expressly acknowledges that the Leasing Agent may
cooperate with other real estate brokers (each a “Cooperating Broker”) in
discharging and performing the duties and obligations of the Leasing Agent set
forth in this Leasing Agreement, and that the Leasing Agent may pay such
Cooperating Brokers a leasing fee for services in leasing the Properties
provided by such Cooperating Brokers.

 

9.10Effectiveness of Property Management Agreement. This Leasing Agreement shall
not become effective for any purpose until the Effective Time, and prior to the
Effective Time, the Original Leasing Agreement shall remain in full force and
effect; and in the event that Closing under the Merger Agreement does not occur
or the Merger Agreement is terminated in accordance with its terms, then this
Leasing Agreement shall not take effect and the Original Leasing Agreement shall
continue in full force and effect.

 

[Signature page follows on next page.]

 

 9 

 

 

IN WITNESS WHEREOF, the parties have executed this Leasing Agreement as of the
date first above written.

 

  AMERICAN FINANCE PROPERTIES, LLC       By: American Realty Capital Trust V
Special Limited Partner, LLC     Its Sole Member         By: AR Global
Investments, LLC     Its Sole Member         By: /s/ Jesse C. Galloway    
Name:  Jesse C. Galloway     Title:   Authorized Signatory         AMERICAN
FINANCE TRUST, INC.         By /s/ Edward M. Weil, Jr.     Name: Edward M. Weil,
Jr.     Title:   Chief Executive Officer

 

 10 

 

 

 

